Exhibit 10.1
DEAN FOODS COMPANY
AMENDED AND RESTATED
EXECUTIVE SEVERANCE PAY PLAN
Article 1. PURPOSE OF THE PLAN
          The purpose of the Dean Foods Company Executive Severance Pay Plan
dated September 4, 2006, as amended and restated as provided for herein as of
August 26, 2008 (the “Plan”) is to provide severance benefits to executive
officers and certain other designated officers or employees of Dean Foods
Company (the “Company”) and its Subsidiaries whose employment terminates under
the circumstances described below.
Article 2. DEFINITIONS
Certain Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:
“Administrator” means a committee comprised of the following officers of the
Company: the Chief Executive Officer, the General Counsel and the senior HR
officer or, if at any time no person serves in any such office or is then acting
in such capacity, the person fulfilling a substantially similar role; provided,
however, that no such officer shall be authorized to act with respect to any
manner that relates to his or her specific entitlements under the Plan.
“Board” means the Board of Directors of the Company.
“Cause” means (i) Participant’s conviction of any crime deemed by the Company to
make the Participant’s continued employment untenable; (ii) Participant’s
willful and intentional misconduct or negligence that has caused or could
reasonably be expected to result in material injury to the business or
reputation of the Company; (iii) a Participant’s conviction of, or entering a
plea of guilty or nolo contendere to, a crime constituting a felony; (iv) the
breach by a Participant of any written covenant or agreement with the Company or
(v) Participant’s failure to comply with or breach of the Company’s “code of
conduct” in effect from time to time.
“Corresponding Severance Period” means a period of years equal to the multiple
applicable to the Participant’s Base Pay/Salary and Incentive Pay/Bonus in
accordance with Exhibit A.
“Equity Awards” means any grants or awards of stock options, restricted stock
and restricted stock units made to any Participant.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Good Reason” means a termination of a Participant’s employment by such
Participant following the occurrence of one or more of the following events: (i)
a material reduction in the Participant’s annual base salary or target annual
bonus opportunity (unless a similar reduction is applied broadly to similarly
situated employees), (ii) a material reduction in the scope of a Participant’s
duties and responsibilities, or (iii) the relocation of the Participant’s





--------------------------------------------------------------------------------



 



principal place of employment to a location that is more than 50 miles from such
prior location of employment. In order for a termination by the Executive to
constitute a termination for Good Reason, (i) the Executive must notify the
Company of the circumstances claimed to constitute Good Reason in writing not
later than the 90th day after it has arisen or occurred, (ii) the Company must
not have cured such circumstances within 30 days of receipt of such notice and
(iii) the Executive terminates employment within 6 months of such occurrence..
“Participant” means any employee who satisfies the eligibility requirements of
Section 3.
“Qualifying Termination” means (i) the involuntary termination of a
Participant’s employment by the Company (other than for Cause) or (ii) the
voluntary termination of a Participant’s employment with the Company for Good
Reason. For all purposes under this Plan, an Executive shall not have a
“termination of employment” (and corollary terms) from the Company unless and
until the Executive has a “separation from service” from the Company (as
determined under Treas. Reg. Section 1.409A-1(h), as uniformly applied in
accordance with such rules as shall be established by the Company from time to
time).
“Severance Benefits” means the amounts and benefits provided in Exhibit A.
“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in the chain.
Gender and Number. Except when otherwise indicated by the context, words in the
masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.
Article 3. ELIGIBILITY
          Eligibility under the Plan is limited to the executives and officers
of the Company and its Subsidiaries identified on Exhibit A hereto.
Article 4. SEVERANCE BENEFITS

4.1   Severance Benefits. Each Participant who experiences a Qualifying
Termination and who satisfies any additional conditions imposed pursuant to
Section 4.3 shall receive the applicable Severance Benefits as provided in
Exhibit A. Severance Benefits shall be reduced by such amounts as may be
required under all applicable federal, state, local or other laws or regulations
to be withheld or paid over with respect to such payment. No Participant shall
be entitled to duplicate benefits pursuant to this Plan and any other plan or
agreement and no Participant shall receive any Severance Benefits upon a
termination of employment other than a Qualifying Termination.   4.2   Time of
Payment of Severance Benefits.

2



--------------------------------------------------------------------------------



 



    (a) If a Participant incurs a Qualifying Termination prior to January 1,
2009, any Severance Benefits (other than “Base Pay/Salary” and “Incentive
Pay/Bonus”) will be paid in a single lump sum within thirty (30) business days
after the Participant’s date of termination of employment. In such circumstance
and subject to the satisfaction of the conditions set forth in section 4.3, for
the period through the end of 2008, “Base Pay/Salary” and “Incentive Pay/Bonus”
shall be paid on a pro-rata basis, in accordance with the Company’s normal
payroll practices applicable to Base Pay/Salary, assuming that the aggregate
amount payable would be paid over the Participant’s Corresponding Severance
Period. The first such pro-rated payment shall be made on the first payroll
period commencing after the Participant’s date of termination and similar
pro-rated payments shall be made as of each subsequent payroll period through
the remainder of 2008. The remainder of any Severance Benefits in respect of
Base Pay/Salary and Incentive Pay/Bonus shall be paid in a single lump sum
payment in 2009, but in no event later than March 15, 2009.       (b) If a
Participant incurs a Qualifying Termination on or after January 1, 2009, subject
to the satisfaction of the conditions set forth in section 4.3, all Severance
Benefits shall be payable within 75 days after the date of the Participant’s
termination of employment.

4.3   Conditions to Payment. Notwithstanding anything contained in the Plan to
the contrary, (i) payment of any Severance Benefits shall be conditioned upon
the execution and non-revocation by Participant of a release in a form and in
substance reasonably satisfactory to the Administrator within 60 (sixty) days
after the Participant’s termination of employment and (ii) the Administrator may
condition the Participant’s receipt of all or any portion of the Severance
Benefits upon the Participant’s agreement to such additional conditions as the
Administrator may deem necessary or appropriate to promote the interests of the
Company, including the execution by Participant of an agreement not to compete
with, not to solicit employees or customers from, and/or not to use or disclose
confidential information of, the Company and its Subsidiaries during a period of
time not exceeding the Participant’s Corresponding Severance Period. Any
conditions imposed by the Administrator under subclause (ii) of the immediately
preceding sentence shall be communicated to the Participant not later than five
business days after the date of termination, and must be agreed to by the
Participant within 60 (sixty) days following the Participant’s termination of
employment in order for the Participant to be eligible to receive the Severance
Benefits subject to such condition.   4.4   Other Benefits. A Participant’s
benefits under this Plan shall be reduced by any severance, separation or early
retirement incentive pay or other similar benefits the Participant receives
under any other plan, program, agreement or arrangement, such benefits shall be
treated as satisfying the obligations to the Participant hereunder, to the
extent of such payment, so that there shall be no duplication of benefits.
Except as provided in this Plan, a Participant’s rights under any employee
benefit plans maintained by the Company shall be determined in accordance with
the provisions of such plans.

Article 5. METHOD OF FUNDING
          Nothing in the Plan shall be interpreted as requiring the Company to
set aside any of its assets for the purpose of funding its obligations under the
Plan. No person entitled to benefits under the Plan shall have any right, title
or claim in or to any specific assets of the Company, but shall

3



--------------------------------------------------------------------------------



 



have the right only as a general creditor to receive benefits on the terms and
conditions provided in the Plan.
Article 6. ADMINISTRATION OF THE PLAN
          The Plan shall be administered by the Administrator, who shall have
full authority, consistent with the Plan, to administer the Plan, including
authority to interpret, construe and apply any provisions of the Plan. Any
decisions of the Administrator shall be final and binding on all parties.
          The Administrator shall be the Plan Administrator and named fiduciary
of the Plan for purposes of ERISA. The Administrator may delegate to any person,
committee or entity any of his or her respective duties hereunder and the
decisions of any such person with respect to such delegated matters shall be
final and binding in accordance with the first paragraph of this section. This
section shall constitute the Plan’s procedures for the allocation of
responsibilities for the operation and administration of the Plan (within the
meaning of Section 405(c) of ERISA).
Article 7. AMENDMENT OR TERMINATION OF PLAN
          Notwithstanding anything in the Plan to the contrary, the Company’s
Board of Directors may amend, modify or terminate the Plan at any time by
written instrument; provided that any such amendment, modification or
termination shall not (i) with respect to any Participant who has an employment
or other written agreement with the Company explicitly providing for
participation in this Plan, result in the loss of any material or substantive
rights for such Participant or (ii) with respect to any Participant, deprive
such Participant of any payment or benefit that the Plan Administrator
previously has determined is payable to such Participant under the Plan. In
addition, the Administrator shall have the right at any time to make any
amendments to the Plan that could be made by the Board of Directors under the
preceding sentence, including modifying the timing and form of payment of all or
any portion of Severance Benefits or other payments described herein, if, in the
sole discretion of the Plan Administrator, any such amendment is necessary or
advisable as a result of changes in law or to avoid the imposition of an
additional tax, interest or penalty under section 409A of the Internal Revenue
Code of 1974, as amended (the “Code”) and regulations promulgated thereunder.
Article 8. MISCELLANEOUS

8.1   Headings. Headings of sections in this instrument are for convenience
only, and do not constitute any part of the Plan.   8.2   Severability. If any
provision of this Plan or the rules and regulations made pursuant to the Plan
are held to be invalid or illegal for any reason, such illegality or invalidity
shall not affect the remaining portions of this Plan.   8.3   Effect on Prior
Plans. With respect to any employee who is eligible to receive benefits under
the Plan, the Plan supersedes any and all prior severance plans, agreements,
programs and policies to the extent applicable to such employees.

4



--------------------------------------------------------------------------------



 



8.4   Successors and Assigns. This Plan shall be binding upon and inure to the
benefit of the Company, and its respective successors and assigns and shall be
binding upon and inure to the benefit of a Participant and his or her legal
representatives, heirs and assigns. No rights, obligations or liabilities of a
Participant hereunder shall be assignable without the prior written consent of
the Company.   8.5   Governing Law. The Plan shall be construed and enforced in
accordance with ERISA and the laws of the State of Delaware to the extent such
laws are not preempted by ERISA.   8.6   Section 409A. Neither the Company nor
any of its directors, officers or employees shall have any liability to an
employee in the event such Section 409A applies to any benefit provided pursuant
to this policy in a manner that results in adverse tax consequences for the
employee or any of his or her beneficiaries or transferees.

5



--------------------------------------------------------------------------------



 



EXHIBIT A
SEVERANCE BENEFITS

                  Executive Vice President, Corporate             Senior Vice
President, Division             Presidents, and Chief Operating            
Officers   Divisional Senior Vice Presidents   Corporate Vice Presidents
Base Pay/Salary
  2 x current base salary   1.5 x current base salary   1 x current base salary
 
           
Incentive Pay/Bonus
  2 x current annual bonus target   1.5 x current annual bonus target   1 x
current annual bonus target
 
           
Equity Awards
  Cash payment made for the in-the-money value of stock option awards and the
fair market value of restricted shares that would vest over the 24 months
following the date of severance based on average closing price of Dean Foods
stock for 25 days (or, with respect to terminations on or after January 1, 2009,
30 days) immediately following the date of severance   Cash payment made for the
in-the-money value of stock option awards and the fair market value of
restricted shares that would vest over the 18 months following the date of
severance based on average closing price of Dean Foods stock for 25 days (or,
with respect to terminations on or after January 1, 2009, 30 days) immediately
following the date of severance   Cash payment made for the in-the-money value
of stock option awards and the fair market value of restricted shares that would
vest over the 12 months following the date of severance based on average closing
price of Dean Foods stock for 25 days (or, with respect to terminations on or
after January 1, 2009, 30 days) immediately following the date of severance
 
           
Healthcare
  Cash payment of $25,000 which may be used to pay COBRA expenses   Cash payment
of $20,000 which may be used to pay COBRA expenses   Cash payment of $15,000
which may be used to pay COBRA expenses
 
           
Outplacement
  Cash payment of $25,000   Cash payment of $20,000   Cash payment of $15,000
 
           
Current Year Bonus
  Payment of a pro-rata bonus based on months employed during the year and the
Participant’s target bonus for the year of termination   Payment of a pro-rata
bonus based on months employed during the year and the Participant’s target
bonus for the year of termination   Payment of a pro-rata bonus based on months
employed during the year and the Participant’s target bonus for the year of
termination

